Citation Nr: 0113076	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  93-26 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected left knee instability, during the period 
from August 7, 1992 through March 25, 1999.  

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a left knee meniscectomy, 
during the period from August 7, 1992 through March 25, 1999.  

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected traumatic arthritis of the left knee with 
painful motion, during the period from August 7, 1992 through 
March 25, 1999.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from October 1970 to October 
1991.  This appeal arises from a June 1992 rating decision of 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection, and assigned a 10 percent evaluation for 
residuals of a left knee meniscectomy, with traumatic 
arthritis.  In May 1993, the veteran was accorded a hearing 
before a hearing officer at the RO.  A copy of the transcript 
of the hearing is included in the claims folder.  

In October 1995, the Board of Veterans' Appeals (Board) 
remanded the claim for an increased evaluation for residuals 
of a left knee meniscectomy, with traumatic arthritis, to the 
RO, in order to obtain further development of the record and 
to afford the veteran VA examination.  As a result thereof, 
in a January 1997 rating decision, the 10 percent evaluation 
for the veteran's service-connected residuals of a left knee 
meniscectomy, with traumatic arthritis, was increased to 30 
percent.  However in July 1997, the Board again remanded the 
case, since the 1996 VA examination was not conducted in 
accordance with the guidance expressed by the Court of 
Appeals for Veterans Claims in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

In an April 1999 rating decision, the RO, among other things, 
distinguished among identifiable residuals of the veteran's 
service-connected left knee meniscectomy; assigning a 
separate 10 percent evaluation for traumatic arthritis of the 
left knee, with painful motion, effective August 7, 1992, 
assigning a separate 10 percent evaluation for residuals of a 
left knee meniscectomy, effective August 7, 1992, and 
assigning a 30 percent evaluation for left knee instability, 
effective August 7, 1992.  The rating decision also noted 
that the veteran had undergone a left total knee replacement 
on March 26, 1999, and a temporary total evaluation was 
assigned effective March 26, 1999, with a 30 percent 
evaluation effective June 1, 2000.  Accordingly, when the 
Board again found it necessary to remand the claims at issue 
in December 1999, the issues were characterized as shown on 
the title page.  At that time the Board also found that the 
rating of 30 percent which had been assigned for the period 
prior to August 7, 1992, was proper.  That matter is, 
therefore, no longer in appellate status.  

It was noted in the INTRODUCTION to the December 1999 Board 
decision that, according to the claims file, the veteran was 
then in receipt of schedular 100 percent rating under the 
provisions of Diagnostic Code 5055, for total left knee 
replacement.  Although a reduction to a lesser rating was set 
to take place in the future, it is not now known, based on 
the record furnished to the Board at this time, whether such 
was accomplished and, if so, to what level.  Clearly 
consideration of a rating higher than that currently assigned 
(whatever that may be) cannot be undertaken at this time.  
While the Board is mindful of the dictates of AB v. Brown, 6 
Vet. App. 35, 38 (1993), which held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal," further remand to clarify this matter 
would serve no useful purpose and would only needlessly delay 
adjudication of the issues which have been fully developed 
for appellate review and which have been pending for many 
years.  In the event reduction of the veteran's schedular 100 
percent rating for his left knee disability has been 
accomplished, the RO is directed to take any necessary steps 
to assure that the veteran's due process rights are 
preserved.




FINDINGS OF FACT

1.  During the period from August 7, 1992 through March 25, 
1999, the veteran had instability of the left knee, both 
mediolaterally and anteroposteriorly, requiring use of a knee 
brace and a cane.  

2.  The disability associated with the veteran's service-
connected residuals of a left knee meniscectomy during the 
period from August 7, 1992 through March 25, 1999, was 
manifested by well-healed scarring; there was no medical 
evidence of limitation of function associated with the 
scarring.  

3.  The veteran's service-connected traumatic arthritis of 
the left knee, with painful motion, during the period from 
August 7, 1992 through March 25, 1999, was manifested by his 
complaints of left knee pain, and clinical findings, 
including x-ray findings, of severe tri-compartmental disease 
with left knee arthritis.  


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for the veteran's 
service-connected left knee instability during the period 
from August 7, 1992 through March 25, 1999, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, and 5262 (2000).  

2.  A rating in excess of 10 percent for the veteran's 
service-connected residuals of a left knee meniscectomy 
during the period from August 7, 1992 through March 25, 1999, 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2000).  

3.  A rating in excess of 10 percent for the veteran's 
traumatic arthritis, with painful motion, during the period 
from August 7, 1992 through March 25, 1999, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, and 
5261 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that the veteran injured his 
left knee in a fall during basic training, for which he 
underwent a meniscectomy and other surgical procedures, and 
eventually developed traumatic arthritis.  

At a hearing in May 1993, before a hearing officer at the RO, 
the veteran testified that physicians had told him that he 
was a perfect candidate for an artificial knee joint but it 
was also believed that he was still too young to undergo such 
surgery because he would potentially wear out an artificial 
knee joint over the course of his lifetime.  He indicated 
that he did not have full range of motion of his left leg, 
and he could not stretch out his leg completely.  He stated 
that he was in constant pain as a result of his left knee 
disability.  The veteran indicated that he was employed at 
Universal Studios in Florida and, although he felt he needed 
to use a cane to ambulate, he feared using a cane because he 
did not want to lose his job.  Outside of his work place, he 
always used a stick for support.  He said that he had been 
issued a knee brace in service, but the brace was not 
currently usable because it did not fit him properly.  He 
used elastic wrap to support his knee, and he took Tylenol 
and Motrin for pain.  The veteran testified that his left 
knee was unstable, and that the instability was observed by 
the physician who examined him.  

In June 1993, records of VA medical treatment of the veteran, 
dating from August 1992 to October 1992, were associated with 
the claims folder.  In a medical note, dated August 7, 1992, 
the veteran complained of left knee pain and stiffness, 
increasing in severity over the preceding days.  (The April 
1999 rating decision concluded that August 7, 1992 was the 
date upon which medical evidence showed a worsening of the 
veteran's left knee disabilities.)  Following clinical 
evaluation, the examining physician's assessment was of 
severe, degenerative, post-traumatic, post-surgical arthritis 
of the left knee.  A medical note, dated in October 1992, 
indicated that the veteran was complaining of recurring left 
knee pain.  He walked with a limp, and he used a cane to 
assist him in ambulation.  The examining physician's 
assessment was of left knee pain secondary to ligamentous 
damage.  

Pursuant to the Board remand of October 1995, the veteran was 
accorded a VA orthopedic examination in January 1996.  He 
complained of severe left knee pain, and he stated that he 
was unable to stand or walk for more than a half hour.  He 
indicated that he had great difficulty in ascending or 
descending stairs, and he could not do any kneeling or 
squatting.  He added that he experienced left knee 
instability, and he was required to use a brace, which 
provided some help.  He indicated that he was working as a 
manager at a warehouse, but he was having great difficulty 
due to pain.  On clinical evaluation, he walked with what was 
described as a marked limp.  A well-healed scar was seen at 
the left knee.  There was evidence of left quadriceps 
atrophy.  The left knee demonstrated minimal swelling, but no 
deformity.  The examiner indicated that there was "some" 
instability mediolaterally and anteroposteriorly.  The range 
of passive and active motion of the left knee was flexion to 
120 degrees, and extension to approximately 3 degrees.  X-ray 
study revealed what the examiner characterized as severe, 
post-traumatic, degenerative joint disease of the left knee.  
The examiner further indicated that the veteran's symptoms 
were becoming worse.  

The report of the January 1996 VA x-ray study to which the 
January 1996 VA orthopedic examination report referred 
showed, among other things, that the veteran had what were 
described as end-stage degenerative changes in his left knee, 
which were considered advanced for a person of his age.  

Records of VA medical treatment of the veteran, dating from 
August 1992 to May 1996, include a November 1995 visit at 
which time he complained of difficulty walking, swelling and 
giving way of the knee.  Extension of the left knee was to 5 
degrees and flexion was to 135 degrees.  Also recorded was a 
notation of crepitus, with the knee "falling into 
progressive varus."  In May 1996 the veteran's complaint of 
intractable left knee pain was noted.  He requested 
evaluation for left total knee replacement.  

In its remand in July 1997, the Board concluded that the 
January 1996 VA orthopedic examination had not been conducted 
in accordance with guidance provided by the United States 
Court of Appeals for Veterans Claims (Court) in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The remand directed that 
evidence of medical treatment of the veteran's left knee 
subsequent to May 1996 be associated with the claims folder, 
and that the veteran be accorded a VA orthopedic examination 
which complied with the Court's holding in DeLuca, supra, and 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.  

As noted above, the veteran underwent left total knee 
replacement in a VA facility on March 26, 1999.  On March 4, 
1999, prior to the left total knee replacement surgery, he 
was accorded pre-operative assessment examination.  In the 
examination report, the examiner noted that the veteran had a 
long history of left knee pain secondary to degenerative 
joint disease.  The examiner added that the veteran had 
undergone an open medial and lateral meniscectomy in the 
1970s.  He had had multiple debridements arthroscopically 
since that time.  The veteran complained of constant pain in 
his left knee, which limited his ability to walk.  He was 
using a cane full-time, and he could walk approximately 100 
feet before stopping.  He stated that the pain was so severe 
at times that it kept him awake.  He reported that he was 
employed as a supervisor, and he was required to walk and 
stand quite a bit.  This was causing him difficulty in his 
employment.  The examining physician indicated that x-ray 
study of the veteran's left knee showed severe medial, 
lateral, and anterior compartment disease.  The examiner 
further noted that an arthroscopy in 1992 had revealed that 
he had severe degenerative changes in his left knee.  On 
clinical evaluation, the range of motion of the veteran's 
left knee was from 10 degrees to 110 degrees.  He had a 
positive lateral thrust, and a 15 degree varus deformity was 
noted.  There was a well-healed medial incision, as well as a 
lateral incision.  He had mild effusion of the left knee, and 
there was soft tissue swelling.  The examiner reported that 
the skin over the veteran's left knee was intact, without any 
lesions.  The examiner's assessment was of severe, tri-
compartmental disease with left knee arthritis.  

In its remand in December 1999, the Board determined that 
VA's duty to assist the veteran in development of his claims 
required that records of medical treatment of the veteran's 
left knee during the period from approximately May 1996 until 
his left total knee replacement surgery in March 1999 be 
obtained and associated with the claims folder.  Subsequent 
to the remand, records of VA medical treatment of the 
veteran's left knee, including duplicate copies of records of 
his treatment during the time period relevant in this appeal 
and records reflecting medical treatment after his left total 
knee replacement surgery were associated with the claims 
folder.  Included as part of the former were notes associated 
with a September 1998 visit, wherein the veteran complained 
of left knee pain and swelling, exacerbated by an injury at 
work when he slipped while using a wrench.  

Analysis

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The claims at issue in this appeal all involve determinations 
as to the severity of the veteran's separately rated service-
connected left knee disorders during the period from August 
7, 1992 through March 25, 1999.  Affording the veteran a VA 
orthopedic examination now, at a time subsequent to his left 
total knee replacement surgery, would not serve to evaluate 
the severity of his left knee disorders during the period 
prior to his left total knee replacement surgery.  
Additionally, in the second and third remands in this case, 
the Board directed that records of medical treatment of the 
veteran's left knee during the time period at issue in this 
case be obtained and associated with the claims folder.  
Following the third remand in this case, it does not appear 
that additional evidence of medical treatment of the 
veteran's left knee during the pertinent time period remains 
to be added to the claims folder.  The veteran has been asked 
on several occasions to identify sources of medical treatment 
and all relevant records pertaining to the time period at 
issue have been obtained.  Moreover, he has been placed on 
notice in the Board remands, the statement of the case, 
supplemental statements of the case, and correspondence of 
the type of evidence necessary to support his claim.  
Accordingly, the Board concludes that the redefined duty to 
assist claimants in development of their claims set forth in 
the VCAA does not require that the claims on appeal in this 
case be remanded for additional development.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2000).  

In this case, as indicated above, pursuant to the April 1999 
rating decision, the veteran's service-connected left knee 
disorder has been assigned separate, compensable ratings.  
With regard to his service-connected left knee pathology, his 
left knee instability is currently rated 30 percent disabling 
under Diagnostic Code 5257.  The disability associated with 
residuals of the veteran's left knee meniscectomy is 
currently rated 10 percent disabling under Diagnostic Code 
5259.  Traumatic arthritis of the veteran's left knee, with 
painful motion, is currently rated 10 percent disabling under 
Diagnostic Codes 5010-5261.  Moreover, since the appeal arose 
from disagreement with an initial rating decision, 
consideration was given to the application of "staged 
ratings," as set forth in Fenderson v. West, 12 Vet. App. 
119 (1999).  


An Evaluation In Excess of 30 Percent for Left Knee 
Instability,
During the Period from August 7, 1992 Through March 25, 1999

The 30 percent evaluation currently assigned to the veteran's 
left knee instability under Diagnostic Code 5257 is the 
maximum rating available under that Diagnostic Code.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  Of the 
Diagnostic Codes governing disabilities of the knee and leg, 
only Diagnostic Codes 5256, 5261, and 5262 provide for higher 
evaluations than the 30 percent rating currently in effect 
for the veteran's left knee instability under Diagnostic Code 
5257.  

Pursuant to Diagnostic Code 5256, ankylosis of a knee 
warrants a 40 percent evaluation if the knee is fixed in 
flexion at an angle between 10 degrees and 20 degrees.  A 50 
percent evaluation requires that the knee be fixed in flexion 
at an angle between 20 degrees and 45 degrees.  A 60 percent 
evaluation requires extremely unfavorable ankylosis.  
Ankylosis is considered to be extremely unfavorable when the 
knee is fixed in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2000).  

A higher evaluation for the veteran's service-connected left 
knee instability is not available under Diagnostic Code 5256 
because that Diagnostic Code governs disability based upon 
ankylosis of the knee, and the medical evidence does not 
indicate that the veteran's left knee was in ankylosis during 
the period from August 7, 1992 through March 25, 1999.  
Additionally, while there is evidence that the veteran's left 
knee demonstrated a 15 degree varus deformity, even if such 
pathology were rated by analogy, the Board concludes that the 
varus deformity, as reported in the medical evidence of 
record, is not productive of disability warranting a 40 
percent evaluation under Diagnostic Code 5256; where a 40 
percent evaluation is required when the knee is fixed in 
flexion at an angle between 10 degrees and 20 degrees.  

Diagnostic Code 5261 governs evaluations based upon 
limitation of extension of the leg.  Limitation of extension 
of a leg to 30 degrees warrants a 40 percent evaluation.  A 
50 percent evaluation requires that extension be limited to 
45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2000).  

A higher evaluation for the veteran's service-connected left 
knee instability is not available under Diagnostic Code 5261 
because that Diagnostic Code is applicable to disability 
evaluations based upon limitation of motion and the veteran's 
left knee disability manifested by limitation of motion is 
separately rated.  

Diagnostic Code 5262 governs evaluations based on impairment 
of the tibia and fibula.  A 30 percent evaluation under 
Diagnostic Code 5262 requires that malunion of the tibia and 
fibula produce marked knee or ankle disability.  Nonunion of 
the tibia and fibula warrants a 40 percent evaluation if 
there is loose motion requiring a brace.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2000).

The provisions of 38 C.F.R. § 4.45 (2000) require 
consideration of such factors with regard to the joints as 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly or pain on movement, 
swelling, deformity or atrophy of disuse.  

The evidence does not show that the veteran had nonunion of 
the tibia and fibula during the period from August 7, 1992 
through March 25, 1999.  While the evidence indicates that he 
had left knee instability during that period, the Board 
concludes that the 30 percent evaluation currently in effect 
for his service-connected left knee instability accurately 
reflects the level of severity manifested by what an 
examining physician described as "some [left knee] 
instability".  Additionally, the Board notes that the 
veteran related that he felt he needed to use a cane because 
of his left knee but he chose not to do so for fear of 
creating problems with his employment.  At the same time, the 
evidence shows that the veteran remained employed throughout 
the period from August 7, 1992 through March 25, 1999, 
including employment in management positions.  It is, however 
recognized, by the assignment of a 30 percent rating, that 
instability does pose a significant impairment to his 
employability.  However, given all of the foregoing, the 
Board finds that an evaluation in excess of 30 percent for 
the veteran's service-connected left knee instability during 
the period from August 7, 1992 through March 25, 1999 is not 
warranted.  


An Evaluation in Excess of 10 Percent for Residuals
of a Left Knee Meniscectomy, During the Period
from August 7, 1992 Through March 25, 1999

The Board notes that, because the veteran's service-connected 
left knee disorders have been assigned separate compensable 
evaluations, the claim for an evaluation in excess of 10 
percent for residuals of a left knee meniscectomy must 
consider left knee pathology other than left knee instability 
and arthritis with painful motion because that pathology is 
addressed in separate, compensable evaluations.  As noted 
above, the disability manifested by the veteran's service-
connected residuals of a left knee meniscectomy during the 
period from August 7, 1992 through March 25, 1999 has been 
rated 10 percent disabling under Diagnostic Code 5259.  The 
current 10 percent evaluation is the maximum rating available 
under Diagnostic Code 5259.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2000).  

Diagnostic Codes 5256, 5257, 5258, 5260, 5261, and 5262 
provide for evaluations higher than the 10 percent rating 
currently in effect for the veteran's service-connected 
residuals of a left knee meniscectomy, during the period from 
August 7, 1992 through March 25, 1999.  A higher evaluation 
is not available under Diagnostic Code 5256 because it is not 
shown that the veteran's left knee was in ankylosis during 
the relevant time period.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2000).  A higher evaluation is not available under 
Diagnostic Codes 5257, 5260, 5261, and 5262 because these 
Diagnostic Codes govern disability ratings for pathology 
other than that embodied in the disability manifested by 
residuals of a left knee meniscectomy.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5260, 5261, and 5262 (2000).  

Diagnostic Code 5258 governs evaluations based on dislocation 
of a semilunar cartilage.  Dislocation of the semilunar 
cartilage of the knee, with frequent episodes of "locking," 
pain and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2000).  

The medical evidence for the period from August 7, 1992 
through March 25, 1999, does not show that the veteran's 
residuals of a left knee meniscectomy were manifested by 
dislocation of semilunar cartilage, with frequent episodes of 
"locking", pain and effusion into the knee joint.  The VA 
orthopedic examination of March 4, 1999, reported that there 
was mild effusion of the left knee but, the medical evidence 
as a whole reflected left knee instability (which is rated 
separately in this case), rather than left knee joint 
"locking" caused by dislocated semilunar cartilage.  
Accordingly, the Board concludes that an increased evaluation 
for the veteran's service-connected residuals of a left knee 
meniscectomy is not warranted under Diagnostic Code 5258.  

The remaining residuals of the veteran's left knee 
meniscectomy consist of scarring resulting from multiple left 
knee surgical procedures prior to his left total knee 
replacement surgery.  Both the report of the VA orthopedic 
examination of January 1996 and the VA orthopedic examination 
of March 4, 1999 describe the veteran's left knee scarring as 
well-healed.  The evidence does not show a loss of function 
associated with the scarring so as to warrant a higher 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2000).  Given that a proper basis for granting the claim for 
an evaluation in excess of 10 percent for the veteran's 
service-connected residuals of a left knee meniscectomy is 
not present, the claim must be denied.  


An Evaluation in Excess of 10 Percent for Traumatic Arthritis
of the Left Knee with Painful Motion, During the Period
from August 7, 1992 Through March 25, 1999

The veteran's service-connected traumatic arthritis of the 
left knee, with painful motion, during the period from August 
7, 1992 through March 25, 1999, is currently rated 10 percent 
disabling under Diagnostic Codes 5010-5261.  

Under Diagnostic Code 5010, arthritis, due to trauma, and 
substantiated by x-ray findings, is to be rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2000).  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating will be assigned where there is 
x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  A 20 percent rating will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable evaluation.  A 10 
percent evaluation requires that flexion be limited to 45 
degrees.  Limitation of flexion to 30 degrees warrants a 20 
percent evaluation.  A 30 percent evaluation requires that 
flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2000).  

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable evaluation.  A 10 
percent evaluation requires that extension be limited to 10 
degrees.  Limitation of extension to 15 degrees warrants a 20 
percent evaluation.  A 30 percent evaluation requires that 
extension be limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2000).  

As the Board noted in its remand in December 1999, Plate II 
at 38 C.F.R. § 4.71 shows normal extension to be to zero (0) 
degrees, and normal flexion to be to 140 degrees.  

Range of motion findings for the veteran's left knee were 
recorded in the report of the January 1996 VA orthopedic 
examination, in an outpatient report of November 1995 and in 
the report of the VA orthopedic examination performed in 
March 1999, prior to his left total knee replacement surgery.  
In January 1996, the range of passive and active motion of 
the left knee was flexion to 120 degrees and extension to 
approximately 3 degrees.  In November 1995 extension was 
limited to 5 degrees, while flexion was to 135 degrees.  In 
March 1999, prior to the veteran's left total knee 
replacement surgery, the range of motion of his left knee was 
reported on VA orthopedic examination as ranging from 10 
degrees to 110 degrees.  

Based upon Plate II of 38 C.F.R. § 4.71, the foregoing range 
of motion findings do not support a rating for the veteran's 
service-connected traumatic arthritis of the left knee with 
painful motion in excess of the current 10 percent 
evaluation.  While the Board is thoroughly aware of the 
significant level of disability associated with the left knee 
disability, a fact which must be kept in mind is that 
separate ratings, as discussed above, have already been 
assigned for other symptoms of the left knee disability.  
Despite the severity of the traumatic arthritis during this 
period, there is no showing that a higher rating based on 
functional loss is warranted.  See 38 C.F.R. §§ 4.40, 4.45.  
Further, a higher rating on an extraschedular basis is not 
warranted here because the veteran's service-connected 
traumatic arthritis of the left knee with painful motion does 
not present such an exceptional or unusual disability 
picture, with such related factors as frequent periods of 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. 3.321(b) (2000).  The fact that the 
veteran suffered substantial industrial impairment has been 
recognized by the assignment of a 30 percent, and 2 separate 
10 percent ratings for different aspects of left knee 
pathology.  


ORDER

An evaluation in excess of 30 percent for service-connected 
left knee instability, during the period from August 7, 1992 
through March 25, 1999, is denied.  

An evaluation in excess of 10 percent for service-connected 
residuals of a left knee meniscectomy, during the period from 
August 7, 1992 through March 25, 1999, is denied.  

An evaluation in excess of 10 percent for service-connected 
traumatic arthritis of the left knee with painful motion, 
during the period from August 7, 1992 through March 25, 1999, 
is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 


